DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  “second driver” in line 13 should read “fourth driver”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 – 7, 11 – 13, 15 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welch et al. (U.S. PG Pub. # 2016/0211921 A1).
	In Re claims 1 and 11, ‘921 teaches a method for communication, the method comprising: in an optical modulator (fig. 2) on a chip (par. 0015), the optical modulator comprising a plurality of diodes (219A-219D) arranged along a waveguide (200), wherein each diode is driven by two or more drivers (215A-215H): receiving an optical signal in the 

	In Re claims 2 and 12, ‘921 teaches wherein the second modulating electrical signal has a larger voltage swing than the first modulating electrical signal (par. 0039 as 1st and 2nd driver can be identified arbitrarily as they are in claim 1 thus one of the two identified has a larger swing).

In Re claim 13, the patentability of an apparatus depends only on the claimed structural limitations.  ‘921 teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the ‘921 device does not possess these functional characteristics.  See MPEP 2112.01.

	In Re claims 5 and 15, ’921 teaches comprising modulating a CW optical signal (par. 0043) received via the waveguide using the first modulating electrical signal and the second modulating electrical signal (par. 0042 – 0044).

	In Re claims 6 and 16, ‘921 teaches comprising supplying voltage to the first driver and the second driver using four voltage rails (one from 209 to each 215 and Vdd to 215A and vd to 215B).

	In Re claims 7 and 17, ’921 teaches applying a third modulating electrical signal to a second diode (219C, mislabel in fig. 2) of the plurality of diodes adjacent to the first diode using a third driver (215E), and applying a fourth modulating electrical signal to the second diode using a fourth driver (215F).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8 – 10, 14, 18 – 20 is rejected under 35 U.S.C. 103 as being unpatentable over Welch et al. (U.S. PG Pub. # 2016/0211921 A1).
In Re claim 3, ‘921 teaches the method of claim 1 but is silent to the claimed voltage swings. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first signal swing 0.85 volts and the second signal voltage swing 1.5 volts so as to allow for the desired optical coupling onto the carrier wavelength, thus ensuring adequate multiplexing of the electrical signals onto the carrier wavelength as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp as applicant has not given criticality to these claimed values.

In Re claims 4, 8 – 10, 14, 18 and 19, ‘921 teaches the method of claim 1, and wherein the first modulating electrical signal and the second modulating electrical signal have a same voltage swing but are in different voltage domain (par. 0039); and wherein the third modulating electrical signal and the fourth modulating electrical signal have a same voltage swing but are in different voltage domain (par. 0039).
‘921 is silent to wherein the first modulating electrical signal and the second modulating electrical signal have different frequencies; the first modulating electrical signal and the second modulating electrical signal are in a higher frequency range than the third modulating electrical signal and the fourth modulating electrical signal.
Par. 0031 of ‘921 teaches multiplexing data onto a carrier wavelength with different wavelengths in optoelectronic circuits and that optoelectronic devices comprise Mach-Zehnder interferometer modulators (par. 0035) and that fig. 2 as cited above is a Mach-Zehnder modulator (par. 0039). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of multiplexing data of differing wavelengths onto a carrier wavelength, which par. 0031 teaches, into the embodiment of any of figs. 2 – 5, in which the third and fourth drivers will have a different driving frequency (wavelength) that than of the first and second drivers, wherein the identity of the first pair and second pair are arbitrary, thus can be switched to meet the higher range limitation as wavelengths must differ to eliminate interference, thus one will be higher than the other, thereby allowing for a more robust 

	In Re claim 20, ‘921 teaches a system for communication, the system comprising: an optical modulator on a chip (par. 0015), the optical modulator comprising a plurality of diodes (219A – 219D) arranged along a waveguide (200), wherein each diode is driven by two or more drivers (215A – 215H ), the optical modulator being operable to: receive an optical signal in the waveguide (par. 0043); apply a first modulating electrical signal at a first frequency to a first diode of the plurality of diodes using a first driver (215A); 27ATTORNEY DOCKET NO. 62874US02 apply a second modulating electrical signal at the first frequency to the first diode of the plurality of diodes using a second driver (215B); apply a third modulating electrical signal to a second diode of the plurality of diodes using a third driver (215C); and apply a fourth modulating electrical signal to the second diode of the plurality of diodes using a second driver (215D), wherein, the first modulating electrical signal and the second modulating electrical signal have a smaller voltage swing than the third modulating electrical signal and the fourth modulating electrical signal (par. 0039 teaches differing voltage swings (ranges) among domains).
	
The embodiment of figs. 2 – 5 are expressly silent to applying the third modulating electrical signal at a second frequency to the second diode of the plurality of diodes using the third driver and apply the fourth modulating electrical signal at the second frequency to the second diode of the plurality of diodes using the second driver. 



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of multiplexing data of differing wavelengths onto a carrier wavelength, which par. 0031 teaches, into the embodiment of any of figs. 2 – 5, in which the third and fourth drivers will have a different driving frequency (wavelength) that than of the first and second drivers, so as to allow for a more robust optoelectronic mass communication device to be incorporated into the integrated circuit of figs. 1A – 1C. Thus making a more versatile circuit.

Furthermore, as stated in MPEP §2114, “[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As such, while the functional language limitations are not ignored, such limitations are not given patentable weight, and the claimed limitations are anticipated if a prior art apparatus is capable of performing the claimed function.  MPEP §2114. Claim 20 contains a functional limitation (the 
In addition, it is respectfully noted that it would be improper to import specific structural limitations (which are not actually claimed and recited in the claims) from the specification into the claims when interpreting functional language limitations.  See MPEP §2111.  Thus, the pending claims will be given their broadest reasonable interpretation consistent with the specification, without importing limitations from the specification into the claims.

Conclusion
Although not used in the current office action, the following references also meet at least the abovementioned base claims and may be used in subsequent office actions as they have at least a different inventive entity.
U.S. Patent #s 10,128,957, 10,425,165. 
U.S. PG Pub. # 2018/0356655, 2010/0060972, 20120315036, 2014/0186028, 2017/0126395.

  
 



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.